—In an action, inter alia, to recover damages pursuant to General Municipal Law § 205-a, the plaintiffs appeal from an order of the Supreme Court, Queens County (Weiss, J.), dated May 3, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In opposition to the defendants’ prima facie demonstration of entitlement to judgment as a matter of law dismissing the complaint, the plaintiffs failed to raise a triable issue of fact that there was a practical or reasonable connection between the alleged code violations and the claimed injuries (see General Municipal Law § 205-a; Giuffrida v Citibank Corp., 100 NY2d 72 [2003]), or that the defendants may be held liable for common-law negligence (see General Obligations Law § 11-106; Acevedo v Audubon Mgt., 280 AD2d 91 [2001]; Allen v Pearson Publ. Empire, 256 AD2d 528 [1998]; cf. Whitfield v City of New York, 239 AD2d 492 [1997]). Ritter, J.P., S. Miller, Luciano and H. Miller, JJ., concur.